DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office on 9/17/2019. It is noted, however, that applicant has not filed a certified copy of the EP19197721.4 application as required by 37 CFR 1.55.
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Introduction/Claim Interpretation:
The following claim interpretation/introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
The instant specification defines “refinable petroleum feedstock” to include crude oil, crude oil blends, fractions from refining crude oil and blends thereof including fractions of heavy residua from crude oil distillation units, vacuum gas oil, bottom products, etc.  (See P18 Instant Specification at L7-24)
The instant specification defines “refinery vessel” to include any component part and/or apparatus of a petroleum refinery operation which can be susceptible to fouling including heat exchanger, furnace, preheaters, heaters, FCC slurry bottom, feed exchangers, steam cracker for more tubes, distillation columns, a reactor a jacketed tank, a pipe still, a coker, etc. and includes tubes, piping, baffles and other transport mechanisms (P17-18)
The examiner maintains the below cited prior art includes hydrocarbon fractions which fall within the definition of “refinable petroleum feedstock”.
The below prior art discloses the claimed additive with overlapping carbon ranges, molecular mass (Mn and Mw).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Refinery vessel includes heat transfer components, catalytic cracking units, distillation units, visbreaker units, hydro treaters, catalytic reforming unit, process transport mechanisms such as piping, in connection with su23 L14-31 instant specification) components, coking unit, hydro treater, vis breaker, hydrocracking units, etc. 
The references below teach one or more of the alkyl benzene sulfonic acids.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
The order of adding the additive, heating, etc. is obvious in the absence of new or unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)


Claim 1-23, 26-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovalles et al (US 9,255,043) alternatively further in view of (EP 1091085A1)
Regarding Claims 1-23, 26-29 and 32-37
	Ovalles discloses a liquid crude hydrocarbon composition containing a liquid crude hydrocarbon, a minor amount of a blend having one or more hydrocarbon solvents and one or more asphaltene modifiers such as a sulfonic acid and a method for transporting liquid crude hydrocarbon (Abstract)  
The additive is mixed in a minor amount with the liquid crude hydrocarbon (C3 L20-24) and the liquid crude is transported to a treatment facility or transportation carrier (C3 L24-26)  The liquid crude is a heavy crude oil with asphaltenes (C4 L57-62) 
The hydrocarbon solvent aids in modifying viscosity (C4 L3-8 – i.e. additive of claim 18)
The blended additive is in a range of 10- to 35 wt.% (C5 L13-28)  The hydrocarbon is 95-99.9 percent of the additive blend (C6 L4-10 – i.e. leaving the sulfonic acid component to be 5 to 0.1 % of the additive thereby overlapping the claimed ranges of sulfonic acid – i.e.  5% of 10 % makes 5000 ppm within the claimed range)
The asphaltene modifiers are added to the blend in a range of 10 ppm to 3 wt. % based on the weight of the blended composition (C14 L34-40 overlapping the claimed ranges) 
	The one or more asphaltene modifier prevents or inhibits asphaltenes from agglomerating in the hydrocarbon composition (C6 L12-37 i.e. prevents fouling, agglomeration or flocculation and asphaltene precipitation) 
alkyl aromatic sulfonic acids (C6 L37-42) and mixtures thereof (C6 L45-52) where the aromatic includes benzene (C6 L50)  These compounds may be commercially available or may be prepared by methods that are well known in the art (C6 L55-59) 
	The alkyl aromatic compounds may be alkylated using alpha olefins including isomerized and branched olefins (C6 L59-C7L10 meeting the limitations for branched) the olefins may have 8 to 60 carbons (i.e. overlapping the claimed carbon range and therefore overlapping the claimed molecular mass esp. where benzene sulfonic acid weight 158.18 + the weight of the carbons as set forth in the range of carbons discloses) (C7 L9-15) and include propylene oligomers and butylene oligomers and mixtures thereof (C7 L24-31)(meeting the limitations for poly propylene and poly butylene and made from 1-butene and 1-propene)
In order to transport the crude hydrocarbon a blend is formed by addition of the one or more asphaltene modifiers by blending or mixing the a solvent and asphaltene modifiers by any known blending or mixing technique and adding it to the crude oil composition which may then be transported by way of pipeline to a desired location such as a treatment facility or carriers such as tanks, vessels etc. where the blend may be further processed (C14 L40-63 i.e. upstream of desalting unit)  (rending obvious the limitations of claims 9, 14-15 and 37)
Crude hydrocarbon refinery components include heat transfer components such as a heat exchanger, furnace, crude pre heater, coker preheater and other heaters, preheaters, steam cracker tubes, liquid heat jacketed tanks, pipesills, etc.  and are I fluid communication with the crude hydrocarbon refinery components.  The liquid crude 
The examiner asserts it is obvious (esp. absent evidence of criticality of the range of temperature) that the additive may be added to asphaltene at elevated temperatures and that one of ordinary skill in the art at the time of filing the invention would try to do so,
	Ovalles does not expressly disclose heating the composition/adding the asphaltene modifier at elevated temperatures.  
(EP 1091085A1) discloses asphaltene inhibitors for crude oils for removing solid asphaltene residues from the surface of production plants or the petroleum containing formation surrounding the well in production and refining of petroleum.  The composition comprises an alkarylsulphonic acid as well as a condensation product (abstract) The sulfonic acids include those with benzene rings with multiple alkyl groups which may be straight or branched having 12-32 carbon atoms ([0009])(i.e. poly alkyl such as butylenyl and proplenyl – also overlapping the claimed range of carbons and therefore overlapping the claimed range of molecular mass – 4- tert butylbenzene sulfonic acid mw 214.28)

    PNG
    media_image1.png
    355
    1138
    media_image1.png
    Greyscale

The composition may be prepared by adding to a diluent or solvent at 30-60°C (i.e. as solvent/diluent similar to the teachings of Ovalles) [0020] the additive has 10-25 wt. % of component a and 1-25 % component B and emulsifiers component c maybe be in 1-20 wt. % and compound d of a carboxylic acid in a range of 1- 10 wt. % and the solvent e in a range of 180 wt. % [0017-00021] 
The composition may further comprise corrosion inhibitors, scale inhibitors, etc.  
The reference teaches a process to remove solid asphaltene residue from production equipment or petroleum formation surrounding a well by bringing the residue in contact with the emulsion at a temperature and duration of time sufficient to remove the deposits.  For example the temperature may be 60-250°C at high pressure for a formation and perhaps lower than 100°C for a recovery pipe [0022] The composition prevents precipitation of solid asphaltene in crude oil and may be metered in a rate such as 30-2000ppm in the crude oil, and the composition can be pumped as an aqueous emulsion into production equipment or added directly to crude oil [0023] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to elevate the temperature of the crude and/or additive having a diluent and sulfonic acid asphaltene modifier as taught by (EP 1091085A1) in the method of Ovalles as it will aid in removing asphaltene residue, deposits, and render the composition suitable for flow through a pipeline as contemplated by Ovalles.
Regarding Claims directed to polydispersity:  The examiner notes the reference is silent on the polydispersity index.  The examiner after search and consideration does not find analogous art and motivation to alter this polymeric property (i.e. a measure of the heterogeneity of the polymer additive/mixture thereof which affects agglomeration, aggregation and flow a highly relevant property in the treatment of petroleum products etc.).  
Claim 1-23, 26-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meric, Lecorbeiller (WO 91/13951A1)
Regarding Claims 1-23, 26-29, and 32-37:
Meric, Lecorbeiller (WO 91/13951A1) discloses adding alkaryl sulphonic acid at 200°C to residual fuel oil to reduce asphaltene sediment (Abstract) (meeting the limitations of the claims for adding additive to asphaltene containing refinable petroleum feedstock at elevated temperatures)  The composition may have two or more types of residual oils for blending (P2 L1-10) 
The sulfonic acid contains form 26-46 carbons and alkyl substituent as 18-40 carbon atoms which may be straight or branched and include those with two alkyl groups on a benzene ring and having molecular weight of from 300-750 (P4) (overlapping the claimed carbon ranges and the claimed molecular weight)

    PNG
    media_image2.png
    491
    831
    media_image2.png
    Greyscale

residual oils include residua, straight residuum, vacuum residuum, steam cracking and thermal cracking residuum (P5) (i.e. refinable petroleum feed stock and meeting and rendering obvious the in fluid communication with a refinery vessel such as a cracking unit and a heat transfer component of the claims such as claims 1-2 and 9)

    PNG
    media_image3.png
    329
    767
    media_image3.png
    Greyscale

(meeting the limitations for a refinable petroleum feedstock and fro fraction obtained from refining a crude oil) 
The residues contain asphaltenes (P2 last par) the additive prevents and reduces asphaltene precipitation (meeting the limitation for asphaltenes and reducing fouling and agglomeration/flocculation/precipitation of asphaltenes)
The sulfonic acid is introduced at elevated temperatures of at least 200°C or from 200-350°C to prevent formation of sediment (P6)  (meeting the limitation for elevated temperature and overlapping the claimed temperature range and meeting the limitation for a heater as in instant claims such as claim 9, and added prior to entering a heater then heated claims 14 etc. )
The sulfonic acid additive may be incorporated into one of the residuum fractions (P3 middle par last 5 lines) and is added before blending (Abstract) (i.e. at the refinery 
The treat rate is from 0.01 to 2 % wt. (P7) (overlapping the claimed treat rate)
In the examples, various residual fuel oil compositions are prepared containing residuum from thermal cracking (P8) (i.e. downstream of a heat exchanger/heater/pre-heater)
Poly n-butene benzene sulfonic acid molecular weight 675 added to fuel oil at 0.3 wt.% at 200°C  (example 3 p10-11) (i.e. additive A)
The treatment rate of the sulfonic acid is from 0.01 to 2 % (P6 last line-P7firsr 5 lines)   
The level of treatment is affected by temperature and time (P6 last 4 lines) and it is a matter of routine experiment to ascertain for a given additive at a given treat rate in a given residuum to be blended the time and temperature etc. (P6 last par).  An effective amount of the alkyl aryl sulfonic acid is added to the residuum at least 200°C (Claim 1 reference) (meeting the limitations for an effective amount of claim 2)
Residual fuels containing residuum are prepared by blending residues such as tar from steam cracking or thermally cracked residues and diluents and the residues contain asphaltenes (P2 2nd par.)   
The residual oils include residua such as straight residuum, vacuum residuum etc. (P5 second full par – downstream of degassifier unit and upstream of distillation 
Before blending the residuum is treated with the additive (P3 last par.) (i.e. before heating/pre-heating and upstream as in the instant claims 14-16)
The sulfonic acid may be straight or branched chain having 18-40 carbons total and mixtures of two or more may be used and particular useful are those with molecular weight in range of 300-750 (P4 last par.) (overlapping the claimed molecular mass and meeting the limitation for A and B in combination of the claims)
The reference teaches addition of the additive with heating and agitation thereby rendering obvious to one of ordinary skill in the art at the time of filing the invention a heater and in fluid communication with the heater (P3) rending obvious the instantly claimed refinery vessels in fluid communication with the feedstock and heaters therefore. 
The residual fuel oil includes vacuum residue, steam cracking and thermal cracking residuum (P5 - rending obvious the instantly claimed refinery vessels in fluid communication with the feedstock) 
The alkyl aromatics may be sulfonated by various reagents and include benzene, alkylated with an olefin fraction or chlorinated alkane with a catalyst.  The olefin may be a 1-alkane (given the overlapping carbon range this overlaps the limitations of claims 22-23 and 30-31 and renders same obvious to one of ordinary skill in the art at the time of filing the invention for 1-butene and 1-propene) and sulfonating may be carried out with oleum concentrated sulfuric acid, sulfur trioxide or chloro sulfonic acid.  The procedure for obtaining alkylaryl sulfonic acids are well known (P5 first par.) 
Regarding Claims 24-25:  The examiner notes the reference is silent on the polydispersity index.  The examiner after search and consideration does not find analogous art and motivation to alter this polymeric property (i.e. a measure of the heterogeneity of the polymer additive/mixture thereof which affects agglomeration, aggregation and flow a highly relevant property in the treatment of petroleum products etc.).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co pending Application No. 17018294(reference application) alternatively further in view of WO 91/13951
 Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim methods of treating asphaltenes in crude oil (i.e. a petroleum refinery feed stock) by adding an effective amount and overlapping ranges of Additive A and Additive B which are claimed by both applications as 4-poly butylenyl benzene and 4-poly propylenyl benzene sulfonic acid with the same carbon atoms added to the same hydrocarbon feed stock and blend also teaching addition at the same stages of petroleum processing such as in subterranean crude oil 
While the examiner maintains it is obvious to add the additive during fracturing into the well bore which those of ordinary skill in the art at the time of fling the invention know it at elevated temperatures, assuming arguendo the instantly claimed temperature ranges re not obvious;
WO 91/13951 discloses a similar method to that of the instant and co pending application for treating asphaltenes in various hydrocarbon petroleum compositions.  WO 91/13951 discloses adding alkaryl sulphonic acid at 200°C to residual fuel oil to reduce asphaltene sediment (Abstract) The sulfonic acid contains form 26-46 carbons and alkyl substituent as 18-40 carbon atoms which may be straight or branched and include those with two alkyl groups on a benzene ring and having molecular weight of from 300-750 (P4) 

    PNG
    media_image2.png
    491
    831
    media_image2.png
    Greyscale
The residual oils include residua, straight residuum, vacuum residuum, steam cracking and thermal cracking residuum (P5) 

    PNG
    media_image3.png
    329
    767
    media_image3.png
    Greyscale
(meeting the limitations for a refinable petroleum feedstock and from fraction obtained from reining a crude oil) The residues contain asphaltenes (P2 last par) the additive prevents and reduces asphaltene precipitation (meeting the limitation for asphaltenes and reducing fouling and agglomeration/flocculation/precipitation of asphaltenes)
The sulfonic acid is introduced at elevated temperatures of at least 200C or from 200-350°C to prevent formation of sediment (P6) (meeting the limitation for elevated temperature and overlapping the claimed temperature range)
The sulfonic acid additive may be incorporated into one of the residuum fractions (P3 middle par last 5 lines) and is added before blending (Abstract) The treat rate is from 0.01 to 2 % wt. (P7) (overlapping the claimed treat rate) In the examples, various residual fuel oil compositions are prepared containing residuum from thermal cracking (P8) Poly n-butene benzene sulfonic acid molecular weight 675 added to fuel oil at 0.3 wt. % at 200°C (example 3 p10-11) 
The treatment rate of the sulfonic acid is from 0.01 to 2 % (P6 last line-P7firsr 5 lines) The level of treatment is affected by temperatures and time (P6 last 4 lines) and it is a matter of routine experiment to ascertain for a given additive at a given treat rate in a given residuum to be blended the time and temperature etc. (P6 last par).  An effective amount of the alky aryl sulfonic acid is added to the residuum at least 200°C (Claim 1 reference)  Residual fuels containing residuum are prepared by blending residues such as tar from steam cracking or thermally cracked residues and diluents and the residues contain asphaltenes (P2 2nd par.)   The residual oils include residua such as straight residuum, vacuum residuum etc. (P5 second full par) See also page 9 for visbroken tar from vacuum residual feed and visbroken tar   Table 1 shows visbroken feed in ranges of 75, 85 and 90 wt.% Before blending the residuum is treated with the additive (P3 last par.) The sulfonic acid may be straight or branched chain having 18-40 carbons total and mixtures of two or more may be used and particular useful are those with molecular weight in range of 300-750 P4 last par.)  
The reference teaches addition of the additive with heating and agitation thereby rendering obvious a heater and in fluid communication with the heater (P3)
	As such it would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the alkyl benzene sulfonic acid additive at elevated temperatures to control the time and treat rate as well as to prevent formation of sediment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
See PTO 892 accompanying this office action.  For example:
Harrison (US 2008/0146476) discloses a polyisobutenyl sulfonate having a Mn of 350-5000 and a polydiserpsity of 1.01 to about 1.4 (i.e. Mw/Mn)  (Abstract) made by reacting 90 ole % metyylvinyldidne polysiobutene with a sulfonating agent [0011](not a polyisobutenyl benzene sulfonate)
 (EP 1108775A2)  EP teaches separating solids from hydrocarbons such as in a fluid catalytic cracking unit at elevated temperatures [0002], and in formation fluids such as crude oil, bottoms from various oil refining process, which contain finely divide solid particles [0002] The solids are separated from hydrocarbon slurry by adding an effective amount of additive, mixing with the hydrocarbon slurry, allowing the solids to settle.  The additive includes a polymer and as sulfonic acid of an alkyl benzene sulfonic acid.  [0008] Hydrocarbon fluids include crude oil, formation fluids, resids, refinery bottoms, etc.  [0017]  A suitable diluent or solvent may be used [0010] such as high aromatic naphtha [0018] The sulfonic acids include:

    PNG
    media_image4.png
    930
    997
    media_image4.png
    Greyscale
The aromatic sulfonic acid alkyl groups may be branched C1-12 (See claim 10 reference) The polymer additive is in a range of 3-100% and the sulfonic acid mixture is in a range of 0-20 wt.% of the additive [0028] The total quantify of the additive to the slurry must be an effective amount to effect the desired settling of finely divided solids such as 1 ppm to 10,000 ppm or 5 ppm to 1000 ppm [0039] The temperature at which the additive is added to the slurry is in the range of 20-600°C or 50-450°C [0040] or 100-20°0C when the fluid is a fluid catalytic cracking slurry oil [0040-0041] The time period depends on a number of factors such as the amount of solids, etc. ranging from 10 minutes to ten 
Wilkes et al (US 2008/0096772) teaches a method of asphaltene control in hydrocarbon fluids using a dispersant and other additives (abstract) the hydrocarbon fluids include heavy distillate oil, crude oil, nonvolatile distillates of crude oil, any petrochemical process oil having asphaltenes, etc. in diluent residual fuel oil [0058] the dispersant additive is a polymer [0064] and additional dispersants include hydrocarbyl substituted benzene sulfonic acids [0093] 
The method and composition are useful in reduction of asphaltene deposit formation and/or flocculating in subterranean reservoirs, oil pipelines storage vessels and other relent equipment in a hydrocarbon fluid and surfaces in refinery and petrochemical processes [0105] 
WO/0127438A1 discloses preventing precipitation of asphaltenes in crude oil and removing asphaltene residues from the surface of production plants or petroleum formations in production and refining of petroleum using composition comprising alkaryl sulfonic acids and condensation products (Abstract) The composition may be in the form of an emulsion applied to production equipment (P3 second par) 
The alkyaryl sulfonic acids include those with benzene and alkyl groups which are linear or branched and have from 12-32 carbon atoms (P4 second par.) 
The amount of asphaltene deposits and the temperature used determine the time required for the removal of asphaltene deposits and the high pressure and high temperatures such as 60-250°C make it go quickly esp. in recovery pipes (P9) The composition can also be used to prevent precipitation of asphaltene in crude oil and the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-b1ased collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796